Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 12 June 1786
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas



Amsterdam 12 June 1786

We are favored with your Excellency’s most esteemed of 2. March accompanying a Copy of your Notes on Virginia for which Mark of your Esteem We beg your Excellency will receive our warmest and most sincere Thanks, Relying its Publication in English shall never be hastened thro’ our Means.
We are extremely happy to be able to inform your Excellency, The Interest due the First Instant on the Loan of Five Million raised by the United States here, was punctually discharged; and that We have compleated the Sale of the Bonds of Congress Loans, which with the Exertions of the Board of Treasury leave us possessed of a good Sum of Money belonging to the United States, So that we have but little to apprehend. We shall be able to discharge the Interest that will be due next February and also flatter ourselves We shall be directed to pay in Specie the Premiums that will be drawn in October ensuing; And if to those encouraging circumstance should be added the General Impost so long expected and now looked upon nearly as certain, We are inclined to believe  the Credit of the United States would be so raised and fixed as probably to render it possible for them to borrow Monies here at an advantageous Interest, sufficient to redeem regularly all their other Debts in Europe as they will become due; Which would redound much to the Honor and Credit of America in general. It would be an Increase of Satisfaction to us, if our new Relation of Treasurers in these Provinces for His Most Christian Majesty, might render us useful in forwarding this desirable End.
Mr. Mazzei who lately arrived here, flatters us your Excellency may visit this Country in the Course of the Summer. We trust it superfluous to Assure Your Excellency, It will afford us infinite Pleasure to convince your Excellency personally of the very sincere Respect and Esteem with which We have the Honor to be Your Excellency’s Most obedient & very hble. Servts.,

Nico. & Jacob van Staphorst

